Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4, 11, 13, 15, 17, and 18-20 are rejected under 35 U. S. C. 103 as being unpatentable over Kanada, et. al. U. S. Pub. No. 2018/0293465 (herein referred to as Kanada) in view of Hisanaga, et. al. U. S. Pub. No. 2010/0232661 (herein referred to as Hisanaga).

Regarding Claim 1, Kanada teaches a similarity determination apparatus that determines a similarity between a first medical image and a second medical image, comprising: 

a finding classification unit [Kanada, ¶0047, "a first classification unit"] that classifies each pixel of the first medical image into at least one of a plurality of types of findings [¶0047, "classifies pixels of three dimensional image into a plurality of case regions", wherein ¶0009, "a case region means a region showing a specific symptom or specific form within the medical image", such as a ¶0005, “lesion”]; 
a feature amount calculation unit [Kanada, ¶0047, "first classification unit"] that calculates a first feature amount for each finding classified in the first medical image [¶0005, "Lesion positions are detected from a diagnosis target image, the feature amounts of all the detected lesion positions are calculated", and ¶0047, "arithmetic processing is performed on a plurality of different pieces of calculation result data obtained the preceding hierarchy with respect to input data, that is, feature amount extraction result data"]; 

[Kanada, ¶0012, "second classification unit"] that sets a weighting coefficient indicating a degree of weighting which varies depending on a size of each finding for each finding classified in the first medical image [¶0012, "may calculate a plurality of weighted evaluation values by performing a weighting operation on the plurality of evaluation values based on the weighting coefficient, classify each pixel of the medical image into any of the plurality of types of case regions based on the weighted evaluation values"; i.e. ¶0056, "by classifying the … region into a case region of each symptom and comparing the volume for each case region or evaluating a change in size of a specific region …"]; 
an adjustment unit [Kanada, ¶0087, "modification unit"] that derives an adjusted weighting coefficient by adjusting the weighting coefficient for each of a plurality of finding groups, into which the plurality of types of findings are classified [¶0087, "modifies the weighting coefficients" by ¶0087, "modify[ing] the conversion definition information so that a weighting coefficient for the case of the case region A01 is increased and a weighting coefficient for the case of the case region A02 is decreased"; ¶0010, "the conversion definition information may define further classification of the plurality of types of case regions into fewer types of case regions" i.e. ‘finding groups’ are broadly interpreted as ‘reclassified’ or ‘consolidated’ case regions; ¶0012, "the conversion definition information may define a weighting coefficient for each of the plurality of types of case regions"]; 

Kanada does not teach:
a similarity derivation unit that derives the similarity between the first medical image and the second medical image by performing a weighting operation for the first feature amount for 
Hisanaga teaches:
a similarity derivation unit [Hisanaga, ¶0042, "the similar image search unit" with a ¶0081, "similarity value calculation unit" inside it. Also see Fig 2A] that derives the similarity between the first medical image and the second medical image [¶0042, "calculates a similarity value indicating a degree of similarity there between" … ¶0042, "the first feature amount created by the image analysis unit and the second feature amount of the case image accumulated in the image information database". The first image is the query image from a patient (see ¶0042) and the second image is the case image from database (see ¶0042)] by performing a weighting operation for the first feature amount [¶0081, "a feature amount may be normalized, and a specific feature amount may be weighted"… "For example, if a correlation of the portal phase is emphasized, a value of weight corresponding to the portal phase is made to be larger than a value of weight corresponding to another temporal phase"] for each finding calculated [¶0077, "the feature amount may be shape information and/or texture information of the lesion", the shape/texture/lesion is broadly interpreted as a finding] in the first medical image [¶0081, "the query image" (i.e. first medical image) "corresponding to the individual imaging conditions" (i.e. portal phase and another temporal phase) "included in the query image group of the region" (i.e. liver)] and a second feature amount [¶0081, "a feature amount may be normalized, and a specific feature amount may be weighted"... "For example, if a correlation of the portal phase is emphasized, a value of weight corresponding to the portal phase is made to be larger than a value of weight corresponding to another temporal phase"] for each finding calculated in advance [¶0077, "a lesion region in the image may be identified in a preprocessing before the calculation of the feature amount, and then the feature amount may be calculated within the scope concerning the lesion region"; ¶0078, "Methods of calculating the feature amounts ... are prepared in the database"] in the second medical image, … [¶0081, "and the case image" (i.e. second medical image) "corresponding to the individual imaging conditions" (i.e. portal phase and another temporal phase) "included in the case image group of the region" (i.e. liver)] for each of the finding groups on the basis of the adjusted weighting coefficient [¶0081, The “E” value acquired by averaging the individual degrees of similarity Sxn corresponding to the respective imaging conditions "n" is adopted as the similarity value “S”. The average of Sxn may be a weighted average instead of a simple average. Adjusting the weighting coefficient may be broadly interpreted the weighting process for the similarity values Sxn to obtain E to obtain a more accurate similarity figure of merit].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hisanaga into the system of Kanada to classify the pixels of a diagnostic image into case regions based on feature amount using machine learning, classify the case regions into a fewer types of case regions by a weighting strategy, modifying the weighting coefficients to adjust the case regions, and then search a database for a case image having a high degree of similarity with a diagnostic image using feature amounts for the purpose of retrieving previous files, i.e. to check the progression of disease, improve the accuracy of diagnosis or to compare case histories.

Regarding Claim 4, the combination of Kanada and Hisanaga teaches its base claim. The combination further teaches the similarity determination apparatus according to claim 1, wherein:
the adjustment unit [Kanada, ¶0087, "modification unit"] adjusts the weighting coefficient [¶0087, "modifies the weighting coefficients"] in response to a command to change a degree of adjustment of the weighting coefficient [¶0087, by "receiv[ing] a modification instruction from the operator, and modif[ying] the conversion definition information so that a weighting coefficient (W01) for the case of the case region A01 is increased and a weighting coefficient (W02) for the case of the case region A02 is decreased"].

Regarding Claim 11, the combination of Kanada and Hisanaga teaches its base claim. The combination further teaches the similarity determination apparatus according to claim 1, wherein:
the plurality of types of findings include at least one specific finding that is classified into two or more finding groups [Kanada, ¶0060, FIG 5, "The first conversion definition information shows conversion definition information for further classifying a plurality of types of cases into groups"; (0059) i.e. "further classi[fies] into fewer types of case regions … by grouping the ... types of case regions"], and the adjustment unit performs weighting corresponding to relevance to the two or more finding groups for the specific finding to adjust the weighting coefficient [¶0087, "the modification unit modifies the weighting coefficients W01 and W02 so that the second evaluation value of the case region A01 … is larger than the second evaluation value of the case region A02". The finding groups are case region A01 and case region A02 whose weights are adjusted according to related boundaries].

Regarding Claim 13, the combination of Kanada and Hisanaga teaches its base claim. The combination further teaches the similarity determination apparatus according to claim 1, wherein:
the finding classification unit [Kanada, ¶0084, "lesion extraction unit"] includes a discriminator [¶0084, "a machine learning algorithm"] that has been subjected to machine learning so as to classify the plurality of types of findings [¶0084, "the relationship between the type and the feature amounts is learned, and the type corresponding to the calculated feature amounts is returned"] and classifies each pixel of the first medical image into the plurality of types of findings using the discriminator [¶0084, "a machine learning algorithm … is used to specify the type of lesion"; ¶0083, "the lesion extraction unit divides the region of interest into a plurality of small regions, for example, square regions corresponding to the number of pixels. Then, ... calculates feature amounts related to the concentration of each of the divided small regions, for example, the mean value, maximum value, minimum value, mode, and standard deviation of the concentration; then ¶0084, "specifies the type of lesion to which each small region belongs"; ¶0010, a " target lesion ... is a lesion present in the target image";  The target image is the examination image ¶0060, that is compared to the case image in the database to specify the type of lesion for the pixels"].

Regarding Claim 15, the combination of Kanada and Hisanaga teaches its base claim. The combination further teaches the similarity determination apparatus according to claim 1, further comprising: 
a search unit [Hisanaga, ¶0042, "the similar image search unit"] that searches for a second medical image similar to the first medical image as a similar medical image on the basis of similarities between the first medical image and a plurality of the second medical images [¶0042, "identifies the case image whose similarity with the query image is the highest from among all the case images accumulated in the image information database", (i.e. the first medical image is query image, and the second medical image is the case image)] with reference to a case database in which the plurality of second medical images are registered [¶0044, "in the image information database, case information including the case images to be search target images is stored"] and the second feature amounts for each of the plurality of second medical images are registered [¶0042, "the second feature amount of the case image accumulated in the image information database"] so as to be associated with the plurality of second medical images [¶0022, "by comparing the feature amount ... pertaining to ... the case image". FIG 2 shows multiple feature amounts].

Regarding Claim 17, the combination of Kanada and Hisanaga teaches its base claim. The combination further teaches the similarity determination apparatus according to claim 1, wherein:
the finding classification unit … [Kanada, ¶0010, "a medical image classification apparatus" with a ¶0008, "first classification unit" and a ¶0012, "second classification unit"] … [¶0008, "the first classification unit outputting a plurality of evaluation values"] indicating a possibility of each pixel of the first medical image being each of the plurality of types of findings [¶0008, "indicating a possibility of being each of the plurality of types of case regions for each pixel of the medical image"; ¶0009, "The “case region” means a region showing a specific symptom or specific form within the medical image" i.e. indicates a medical ‘finding’] and classifies each pixel of the first medical image into at least one of the plurality of types of findings on the basis of the plurality of evaluation values [¶0012, "the second classification unit may ... classify each pixel of the medical image into any of the plurality of types of case regions based on the weighted evaluation values"].

Regarding Claim 18, the combination of Kanada, and Hisanaga teaches its base claim. The combination further teaches:
… the similarity determination method … [Hisanaga, ¶0028, "a case image search method according to the presently disclosed subject matter …"].
The remaining limitations do not read or further define over the limitations of claim 1 above. Therefore, claim 18 is rejected for the same reasons set forth in claim 1, above. 

Regarding Claim 19, the combination of Kanada and Hisanaga teaches its base claim. The combination further teaches:
… a non-transitory computer recording medium storing a similarity determination program that causes a computer to perform a process of determining a similarity between a first medical image and a second medical image … [Hisanaga, ¶0029, "a computer-readable recording medium including instructions stored thereon, such that when the instructions are read and executed by a processor, the processor is configured to perform the steps of: ... searching a database for a similar case image group similar to the diagnostic object image group by comparing the first feature amount with a second feature amount which is a feature amount of the case image in the database"]. 
The remaining limitations do not read or further define over the limitations of claim 1 above. Therefore, claim 19 is rejected for the same reasons set forth in claim 1, above.

Regarding Claim 20, the combination of Kanada and Hisanaga teaches its base claim. The combination further teaches:
… a similarity determination apparatus … [Hisanaga, ¶0017, "a case image search apparatus according to the presently disclosed subject matter"; wherein the ¶0029, "instructions are read and executed by a processor, the processor"]. 
The remaining limitations do not read or further define over the limitations of claim 1 above. Therefore, claim 20 is rejected for the same reasons set forth in claim 1, above.

Claims 2-3, 5-6, 12, and 14 are rejected under 35 U. S. C. 103 as being unpatentable over Kanada, et. al. U. S. Publication No. 2018/0293465 (herein referred to as Kanada) in view of Hisanaga, et. al. U. S. Publication No. 2010/0232661 (herein referred to as Hisanaga) and in further view of Hashimoto U. S. Publication No. 2018/0293729 (herein referred to as Hashimoto).

Regarding Claim 2, the combination of Kanada and Hisanaga teaches its base claim. The combination further teaches the similarity determination apparatus according to claim 1, wherein: 
the adjustment unit [Kanada, ¶0087, the "modification unit" with the ¶0045, "secondary classification unit"] adjusts the weighting coefficient [¶0087, "modifies the weighting coefficients" through a ¶0087, "modification instruction from the operator, and modifies the conversion definition information"] ... which have been set for each classification [¶0064, "the second conversion definition information can be defined for each disease, or can be defined for each doctor"], for each finding group [¶0060, "the first conversion definition information shows conversion definition information for further classifying a plurality of types of cases into groups].
The combination does not expressly disclose:
 … on the basis of a representative value of the weighting coefficients,
However, Hashimoto teaches:
 … on the basis of a representative value of the weighting coefficients … [Hashimoto, ¶0049, "a weight based on a resolution of each sectional image", the representative value can be broadly interpreted as ‘image resolution’]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hashimoto into the system of Kanada in order to improve classification and grouping accuracy. For instance, certain lesions may be diffused in a matrix and very small in size such that a representative value (i.e. resolution of an image), must be factored in when adding weight.

Regarding Claim 3, the combination of Kanada and Hisanaga teaches its base claim. The combination further teaches the similarity determination apparatus according to claim 2, 
… which have been set for each classification [Kanada, ¶0064, "the second conversion definition information can be defined for each disease, or can be defined for each doctor"], for each finding group [¶0060, "the first conversion definition information shows conversion definition information for further classifying a plurality of types of cases into groups”].
The combination does not expressly disclose:
 … wherein the representative value is a sum of the weighting coefficients …
However, Hashimoto teaches:
 … wherein the representative value is a sum of the weighting coefficients … [Hashimoto, ¶0049, "a weight based on a resolution of each sectional image may be added to each evaluation value … By adding the weights in this way, it is possible to improve classification accuracy". The weights are added while taking resolution into account. The representative value is broadly interpreted as resolution].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hashimoto into the system of Kanada in order to improve classification and grouping accuracy. For instance, certain lesions may be diffused in a matrix and very small in size such that a representative value (i.e. resolution of an image), must be factored in when adding weight.

Regarding Claims 5-6, the combination of Kanada, Hisanaga and Hashimoto teaches its base claim. 
The remaining limitations do not read or further define over the limitations of claim 4 above. Therefore, claims 5-6 is rejected for the same reasons set forth in claim 4, above.

Regarding Claim 12, the combination of Kanada, Hisanaga and Hashimoto teaches its base claim. 
The remaining limitations do not read or further define over the limitations of claim 11 above. Therefore, claim 12 is rejected for the same reasons set forth in claim 11, above.

Regarding Claim 14, the combination of Kanada, Hisanaga and Hashimoto teaches its base claim.
The remaining limitations do not read or further define over the limitations of claim 13 above. Therefore, claim 14 is rejected for the same reasons set forth in claim 13, above.

Claim 7 is rejected under 35 U. S. C. 103 as being unpatentable over Kanada, et. al. U. S. Publication No. 2018/0293465 (herein referred to as Kanada) in further view of Hisanaga, et. al. U. S. Publication No. 2010/0232661 (herein referred to as Hisanaga) and Yamanaka U. S. Publication No. 2017/0116730 (herein referred to as Yamanaka).

Regarding Claim 7, the combination of Kanada and Hisanaga teaches its base claim. The combination further teaches the similarity determination apparatus according to claim 4, wherein:
the adjustment unit [Kanada, ¶0087, "modification unit"] receives a command to change the weighting coefficient [¶0087, "receives a modification instruction from the operator"; ¶0090, "so as to change the weighting coefficients W01 and W02 for the case regions A01 and A02 and displaying the second classification result"] … and adjusts the weighting coefficient [¶0087, "and modifies the conversion definition information so that a weighting coefficient (W01) for the case of the case region A01 is increased and a weighting coefficient (W02) for the case of the case region A02 is decreased"]
The combination does not expressly disclose:
 … displayed on a display unit … 
However, Yamanaka teaches … displayed on a displayed unit … [Yamanaka, ¶0100, "At the time of the adjustment of the weight coefficient, the difference image generated by using the weight coefficient is displayed on the display unit in quasi real time, whereby the user can appropriately adjust the weight coefficient while understanding an effect of the change of the weight"] a display unit ... [¶0018, a "display control unit for displaying the second classification result on display unit"].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yamanaka into the system of Kanada in order to order to better visualize the purported changes in real time and to understand the effect of changing the weight coefficient.

Claim 8 is rejected under 35 U. S. C. 103 as being unpatentable over Kanada, et. al. U. S. Publication No. 2018/0293465 (herein referred to as Kanada) in view of Hisanaga, et. al. U. S. Publication No. 2010/0232661 (herein referred to as Hisanaga), and in further view of Yamanaka U. S. Publication No. 2017/0116730 (herein referred to as Yamanaka) and Kondo, et. al. U. S. Publication No. 2013/0114867 (herein referred to as Kondo).

Regarding Claim 8, the combination of Kanada, Hisanaga and Yamanaka teaches its base claim. The combination does not expressly disclose the similarity determination apparatus according to claim 7, wherein:
the adjustment unit is a slider.
However, Kondo teaches that:
the adjustment unit is a slider [Kondo, ¶0206 and FIG 31, "an exemplary display screen on which the user sets such weights using slide bars"].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kondo into the system of Kanada in order to better visualize the purported changes in real time while adjusting the weight coefficients using the slide bar.

Claim 9 is rejected under 35 U. S. C. 103 as being unpatentable over Kanada, et. al. U. S. Publication No. 2018/0293465 (herein referred to as Kanada) in view of  Hisanaga, et. al. U. S. .

Regarding Claim 9, the combination of Kanada and Hisanaga teaches its base claim. The combination further teaches the similarity determination apparatus according to claim 1, wherein:
the plurality of finding groups … [Kanada, ¶0010, "the conversion definition information may define further classification of the plurality of types of case regions into fewer types of case regions" i.e. redefinition of case regions into fewer types forms finding groups]
The combination does not expressly disclose:
 … include a finding group that becomes a background included in the first medical image and a finding group that becomes an important finding included in the first medical image.
However, Simon teaches: 
… include a finding group that becomes a background included in the first medical image [Simon, ¶0011, "image segmentation includes receiving a set of voxels, segmenting the set of voxels into a background group"] and a finding group that becomes an important finding included in the first medical image [¶0011, "image segmentation  includes receiving a set of voxels, segmenting the set of voxels into a foreground group, classifying voxels of the foreground group as either lesion voxels or normal anatomic voxels"].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Simon into the system of Kanada to select, segregate and eventually assign higher importance on a .

Claims 10 and 16 are rejected under 35 U. S. C. 103 as being unpatentable over Kanada, et. al. U. S. Publication No. 2018/0293465 (herein referred to as Kanada) in view of Hisanaga, et. al. U. S. Publication No. 2010/0232661 (herein referred to as Hisanaga), in further view of Hashimoto U. S. Publication No. 2018/0293729 (herein referred to as Hashimoto) and Simon, et. al. U. S. Publication No. 2009/0129673 (herein referred to as Simon).

Regarding Claim 10, the combination of Kanada, Hisanaga, and Hashimoto teaches its base claim. 
The remaining limitations do not read or further define over the limitations of claim 9 above. Therefore, claim 10 is rejected for the same reasons set forth in claim 9, above.

Regarding Claim 16, the combination of Kanada, Hisanaga, Hashimoto and Simon teaches its base claim. The combination further teaches the similarity determination apparatus according to claim 10, further comprising: 
a display control unit [Hisanaga, ¶0024, "a display unit"] that displays a search result of the similar medical image on the display unit [¶0024, for displaying the similar case image group searched by the searching unit].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanada (US PG Pub 20160055394) teaches a device and program that calculates a feature amount corresponding to a pattern of a lesion by analyzing an inspection image, calculate a first existence probability of the pattern of a lesion existing within the inspection image using a calculating expression, and calculates a similarity between the inspection image and case image based on the probability of a lesion existing within the case image.  
Kim, et. al. (US PG Pub 20170236271) teaches a classification apparatus for pathologic diagnosis of a medical image and a pathologic diagnosis system. It extracts feature data from an input image, extracts a feature variable, transform the extracted feature data into a feature vector, and output the classification results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A AGRA whose telephone number is (571) 272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







/FRANCISCO A AGRA/Examiner, Art Unit 2666            

		/KIM Y VU/                           Supervisory Patent Examiner, Art Unit 2666